Citation Nr: 0822992	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-35 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The veteran had active service from December 1965 to October 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July and August 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDING OF FACT

The veteran does not have hearing loss that is related to his 
military service.  


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was initially apprised of 
VA's duties to both notify and assist in correspondence dated 
February 2006, well before the AOJ's initial adjudication of 
the claim.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, in correspondence dated in 
March 2006, the veteran was provided notice that a disability 
rating and an effective date for the award of benefits are 
assigned whenever service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.  

The veteran's SMRs show no complaint or treatment for hearing 
loss while in service.  The veteran's discharge examination 
shows normal hearing acuity.  The veteran contends that he 
has hearing loss that is the result of in-service acoustic 
trauma.  The RO has conceded in its statement of the case 
that there was noise exposure in service.  

In December 2005, a private audiologist, C.F., Au.D, 
diagnosed the veteran with mild low frequency sloping to 
moderate high frequency sensorineural hearing loss 
bilaterally.  Speech audiometry revealed speech recognition 
of 96 percent bilaterally.  The veteran reported in-service 
noise exposure from the firing of rifles, machine guns, 
artillery, and tanks, and from heavy equipment, and 
demolitions.  The audiologist opined that the veteran's 
hearing loss is quite likely the result of his military 
service due to the veteran's reported in-service noise 
exposures.  The audiologist also noted that the veteran's 
type and degree of hearing level is consistent with noise 
induced hearing loss.  There is no indication that the 
veteran's SMRs, which included his discharge examination that 
showed normal hearing acuity, were reviewed.

The veteran was afforded a VA audiometric examination in May 
2006.  The audiologist reviewed the veteran's claims file, 
including his SMRs.  The veteran's reported noise exposures 
included being a heavy equipment operator and machine gunner 
in the military, running a road grader while working for the 
road department after service, and current recreational noise 
exposure from target practice, with good use of hearing 
protection. 

The audiological evaluation reported pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
75
80
70
LEFT
25
35
30
40
45

Speech audiometry revealed speech recognition of 92 percent 
in the right ear and 94 percent in the left ear.  The veteran 
was diagnosed with bilateral hearing loss and tinnitus.  The 
audiologist opined that his tinnitus is as least as likely as 
not the result of acoustic trauma during service, but that 
his hearing loss is not apparently due to military service 
because he had a normal audiogram at his discharge 
examination.  The audiologist explicitly stated that the 
veteran's tinnitus was not a causative factor in the hearing 
loss.

In rendering an opinion as to the etiology of the veteran's 
hearing loss, the audiologist explained that continuous noise 
exposure or impulse sounds can cause a temporary threshold 
shift that disappears in 16 to 48 hours after the noise 
exposure.  It was noted that impulse sounds may damage the 
structure of the inner ear resulting in an immediate hearing 
loss.  Continuous exposure to loud noise can damage the 
structure of the hair cells resulting in hearing loss.  The 
examiner noted that, should the hearing not recover 
completely from a temporary threshold shift, a permanent 
hearing loss then exists.  It was reported that, because the 
damage is done when exposed to noise, having a normal 
audiogram subsequent to the noise exposure would verify that 
the hearing had recovered from any temporary shift without a 
permanent loss.  It was opined that, because the veteran's 
discharge examination showed normal hearing acuity, no 
permanent hearing loss occurred while the veteran was in 
service.  

In July 2006, the veteran had a VA examination as the result 
of a referral by the audiologist who conducted his 
audiometric examination.  The examiner reviewed the veteran's 
claims file, including his SMRs and the May 2006 audiometric 
exam, and conducted a physical examination.  The veteran 
reported that his hearing loss had steadily progressed, 
especially on the right, since his time in service.  The 
veteran reported having bilateral myringotomy tubes placed in 
his ears approximately 20 years ago to drain fluid in the 
middle ears.  The examiner noted a 20-30 decibel air bone gap 
from 2000 to 4000 Hz on the right.  There was no evidence of 
middle ear effusion or infection in the veteran's ears.  The 
examiner opined that given the extremely wide air bone gaps 
and the past history of a myringotomy tube placed on the 
right side, it is possible that the veteran developed some 
sort of middle ear disease.  The examiner explained to the 
veteran that if there is a diagnosable disease in his middle 
ear, then surgery could very likely improve his hearing on 
that right side significantly, although only to the amount 
that his nerve hearing loss allows.  The examiner ordered a 
fine cut CT scan of the temporal bones to evaluate whether or 
not there is any fixed anatomic problem in the right middle 
ear or mastoid contributing to his conductive hearing loss.  
The result of the CT scan is not in the claims file.   
However, the result of the CT scan would not change the 
analysis for reasons shown below.  (Even assuming such a 
problem in the middle ear, there is no medical nexus to the 
veteran's service.)

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2007).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Here, there is medical evidence of a current bilateral 
hearing loss, and in-service noise exposure has been 
conceded.  However, there is no persuasive medical evidence 
of a nexus between the in-service noise exposure and the 
current hearing loss.  The Board recognizes that the private 
audiologist opined that the veteran's hearing loss was caused 
by his in-service noise exposure.  However, the VA 
audiologist opined that the veteran's hearing loss is not the 
result of in-service noise exposure and gave a detailed 
rationale for that opinion.  Moreover, unlike the private 
audiologist, the VA examiner reviewed the veteran's SMRs, 
which showed that he had normal hearing acuity at the time of 
his discharge from service.  Because the VA examiner took 
into account the entire record, the VA examiner's opinion is 
of greater evidentiary weight and is more persuasive than the 
private opinion.  

As explained by the VA audiologist, if the veteran's hearing 
was permanently damaged in service, then his discharge 
audiogram would have revealed hearing loss.  The VA 
audiologist's opinion is supported by the SMRs and the 
absence of any documented hearing problem for many years 
after service.  The Board notes that there is no evidence 
that the veteran's sensorineural hearing loss (organic 
disease of the nervous system) was manifested to a 
compensable degree within one year of the veteran's 
separation from service.  A presumption of service incurrence 
consequently may not be made.  38 C.F.R. §§  3.307, 3.309. 

The Board acknowledges the veteran's contention that he has 
hearing loss related to acoustic trauma while in service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis or cause of the claimed disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).  Consequently, the veteran's own assertions with 
respect to hearing loss have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have hearing loss that is related to his 
military service.


ORDER

Entitlement to service connection for hearing loss is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


